DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 18, 2022.
Currently, claims 1, 4, and 7-19 are pending in the instant application, and claims 4, 11-16, and 19 are withdrawn as being drawn to a nonelected invention. Accordingly, claims 1, 7-10, and 17-18 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                      		            Maintained Rejections 
Claim Rejections - 35 USC §103
Claims 1, 7-10, and 17-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Belayew et al. in view of Shi and Nunes et al. for the reasons as set forth in the Office action mailed on September 29, 2021 and for the reasons set forth below. 
Applicant's arguments filed on March 18, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Belayew does not teach relevant art could have not only readily understood that DSE qualifies as one of “cis sequence elements” mentioned by Belayew but also readily identified DSE within the DUX4 sequence disclosed in Figure 31 of Belayew in view of the relevant prior art knowledge disclosed by Shi and Nunes as explained in the last Office action. Note that the mere fact that Belayew did not expressly spell out the DSE sequence within the DUX4 sequence in Figure 31 or the did not expressly spell out the DSE sequence as the suitable “cis sequence elements” to be targeted for binding to DUX4 pre-mRNA is not sufficient to rebut the instant ground of rejection based on the combined teachings of Belayew, Shi, and Nunes, which would have led one of ordinary skill in the art, who is also a person of ordinary creativity, not an automaton, to make an antisense oligonucleotide of SEQ ID NO:5 claimed in the instant case as explained in the last Office action. Again, note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” (emphasis added). KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). 
mRNA reduction by SEQ ID NO:5 shown in Figure 2B would have been reasonably expected by a person of ordinary skill in the art based on Belayew’s disclosure, because Belayew demonstrated that a 2’-O-methyl-phosphorothioate-modified “JSR 2245” (SEQ ID NO:65; 5’-GGGCAUUUUAAUAUAUCUCUGAACU), which is 100% homologous to the DNA sequence of “PMO polyA” (5’-GGGCATTTTAATATATCTCTGAACT) disclosed in the instant application, effectively reduced DUX4 protein expression by more than 50% at 50 nM, which is the same concentration of “PMO polyA” that resulted in 41% reduction in DUX4 mRNA expression at 50 nM. See Belayew’s Figure 33 copied below.

    PNG
    media_image1.png
    508
    839
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    538
    914
    media_image2.png
    Greyscale

	Indeed, the instant specification does not identify “PMO DSE” as an antisense oligonucleotide having “best efficacies”. See page 12 disclosing the following: “All the AO designed were efficient in inducing dose-dependent destruction of DUX4-all, although the best efficacies were obtained with the PMO-PAS and -CS3 (FIG. 2B) with 59% and 48% of residual mRNA at 50 nM respectively.” (emphasis added). Hence, applicant’s assertion that “PMO DSE” reduced DUX4 mRNA “as efficiently as” “PMO PolyA” is not supported by objective evidence shown above. Note that “PMO DSE” resulted in about 70% residual DUX4 mRNA (thus about 30% reduction) at 50 nM, whereas “PMO PolyA” resulted in about 59% residual mRNA (thus about 41% reduction) at 50 nM. Further, “PMO DSE” resulted in about 95% residual DUX4 mRNA (thus about 5% reduction) at 10 nM, whereas “PMO PolyA” resulted in about 70% residual mRNA (thus about 30% reduction) at 10 nM. Hence, the results shown in Figure 2B of the instant application do not support applicant’s assertion that “the AON 
	The experimental finding pertaining to the DUX4 mRNA expression reduction by the DUX4 DSE-targeting antisense oligonucleotide as depicted in Figure 2B copied above would have been reasonably expected by a relevant artisan in view of Belayew’s experimental finding that a 25-mer 2’-O-methyl-phosphorothioate-modified “JSR 2245” (SEQ ID NO:65) targeted to the polyA signal effectively reduced (e.g., about at least by 50%) the DUX4 protein expression level, and further in light of Belayew’s teaching that cis sequence elements involved in DUX4 polyadenylation is a suitable target for anti-DUX4 antisense oligonucleotides, wherein the combined teachings of Shi and Nunes do lead one of ordinary skill in the art to downstream U- or GU-rich region (DSE) as the cis sequence element to be targeted. That is, there is nothing in the cited reference that a chemically modified 25-mer antisense oligonucleotide targeted to the prior art’s suggested target site within the art-recognized DUX4 sequence would be incapable of inhibiting DUX4 mRNA expression, especially when “PMO DSE” provided far lower reduction levels compared to “PMO PolyA”, which was expected to provide DUX4 mRNA reduction as evidenced by the equivalent sequence of Belayew’s “JSR 2245”. Hence, there is nothing really unexpected regarding the results provided by “PMO DSE” in Figure 2B. 
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
	Applicant mentions what is taught by each of Shi and Nunes and argues that none of the cited references “identify the specific DSE sequence of DUX4.” As explained in the last Office action, the DSE sequence was an art-recognized, art-accepted cis-element sequence for mammalian polyadenylation, and the identification of DSE (defined as U- or GU-rich downstream element as evidenced by both Shi and Nunes) that is downstream of the polyA not beyond the ordinary creativity or understanding level of a person of ordinary skill in the relevant art (e.g., a properly trained scientist in the relevant field) thus identification of the claimed target sequence as well as the claimed DNA sequence of SEQ ID NO:5 was not met with technical challenge or unpredictability. Hence, applicant’s argument that no cited reference expressly disclosed/identified the claimed target sequence comprising DUX4 DSE is not sufficient to support nonobviousness of the claims.
	Applicant argues that Nunes teaches DSE in relation to “intronless pre-mRNAs” thus a skilled artisan cannot conclude that DSE is important for polyadenylation of a canonical pre-mRNA. Applicant thus argues that Nunes’ teaching is not applicable and that the activity of antisense oligonucleotide targeting DSE of a canonical, intron-containing DUX4 pre-mRNA that is “as efficient as” the “PMO PolyA” “is not predictable”. In response, it is noted that Nunes expressly disclosed, consistent with Shi’s teaching at page 2105, that canonical polyadenylation processing involves “a conserved canonical AAUAAA or AUUAAA upstream hexamer motif, recognised by CPSF, and a somewhat less defined downstream U- or GU-rich region (DSE) contacted by CstF” (emphasis added). See page 1523. Further, Nunes’ title expressly states that a “functional human poly(A) site requires only a potent DSE and an A-rich upstream sequence” (emphasis added), thereby suggesting that DSE is required for canonical polyadenylation. As such, applicant’s argument that the Nunes reference is not applicable to not mention “PMO DSE” as effective antisense oligonucleotides while expressly identifying “PMO-PAS and -CS3 (FIG. 2B)” as explained above. Furthermore, the finding that “PMO DSE” provided reduction in DUX4 mRNA would have been reasonably expected in view of Belayew’s results pertaining to “JSR 2245” (SEQ ID NO:65; 100% homologous to “PMO PolyA”) and further in view of DSE as being a suggested target for an antisense oligonucleotide binding to DUX4 pre-mRNA as explained in the last Office action and above. As such, there is no unpredictability pertaining to “PMO DSE” supported by objective evidence.
	In view of the foregoing, this rejection is maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635